Order entered July 9, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00207-CV

                         JACQUELINE LOVELACE, Appellant

                                            V.

               DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-05007

                                        ORDER
      Before the Court is appellant’s unopposed motion to extend time to file reply brief. We

GRANT the motion and ORDER the brief be filed no later than August 6, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE